Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 1 of 18 PageID: 70




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  IN RE: AMERICAN MEDICAL
  COLLECTION AGENCY, INC.,
  CUSTOMER DATA SECURITY                           Civil Action No. 2:19-md-02904-MCA-MAH
  BREACH LITIGATION                                (MDL 2904)



             LEVIN SEDRAN & BERMAN’S AND CHARLES E. SCHAFFER’S
               APPLICATION AND NOMINATION FOR APPOINTMENT
                     TO PLAINTIFFS= STEERING COMMITTEE

    I.      INTRODUCTION

         Pursuant to Fed. R. Civ. P. 23(g), Levin Sedran & Berman (“Levin Sedran”) and its lead

 attorney Charles E. Schaffer respectfully submit this application to be appointed as a member of

 the Plaintiffs= Steering Committee (APSC@) for the proposed classes of plaintiffs in this litigation.

         This present litigation concerns the massive data breach announced on or around June 3,

 2019 whereby the American Medical Collection Agency (“AMCA”), Quest Diagnostics

 Incorporated (“Quest Diagnostics”), Optum 360 Services, Inc. (“Optum360”), Laboratory

 Corporation of American Holdings (“LabCorp”), OPKO Health Inc. (“OPKO”) and other entities

 failed to protect the personally identifiable information (“PII”) and protected health information

 (“PHI”) of millions of patients who entrusted this information to these entities. The PII and PHI

 accessed, included, but is not limited to, confidential and personal information (e.g. Social Security

 Numbers), financial information (e.g. credit card numbers and bank account information), and

 medical information that is protected by the Health Insurance Portability and Accountability Act

 of 1996 (“HIPPA”).

         On June 3, 2019, Quest Diagnostics publicly acknowledged in a filing with the Securities

 and Exchange Commission (“SEC”) that: “[o]n May 14, 2019, American Medical Collection
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 2 of 18 PageID: 71



 Agency[], a billing collections vendor, notified Quest …and Optum 360 LLC, [Quest’s] revenue

 cycle management provider,” of a massive Data Breach compromising the Sensitive Information

 of at least 11.9 million Quest Patients (the “Data Breach”). See Quest Diagnostics Form 8-K, June

 3, 2019. Quest Diagnostics’ SEC filing further disclosed that, “between August 1, 2018 and March

 30, 2019 an unauthorized user had access to AMCA’s system that obtained information that

 AMCA had received from various entities, including Quest Diagnostics, and information that

 AMCA collected itself[,]…include[ing] financial information (e.g. credit card numbers and bank

 account information), [sensitive] medical information[,]and other personal information (e.g. Social

 Security Numbers).” Likewise, LabCorp and OPKO announced in their respective SEC filings

 that their patients were also affected by the Data Breach, increasing the total number of affected

 victims to likely over 20 million. Although Quest Diagnostics knew of the Data Breach as early as

 May 14, 2019, and AMCA knew of the Data Breach prior to that, neither took steps to notify their

 patients regarding their compromised information until June 3, 2019, when Quest Diagnostics

 provided notice through an SEC filing. Similarly, LabCorp and OPKO did not take any steps to

 timely notify their patients and did so similarly through their SEC filings.

         Accordingly, on behalf of those patients affected, Levin Sedran filed two actions, which

 are both putative class actions filed on behalf of nationwide classes as well as state subclasses.

 Levin Sedran’s first action is a multi-state class action complaint filed in this District against Quest

 Diagnostics, AMCA, and Optum 360 on behalf of victims of the Data Breach from Michigan and

 Washington. See Bowers et. al. v. Quest Diagnostics Clinical Laboratories, Inc. et. al.; Civil

 Action No. 2:19-cv-16523 (D.N.J.). Levin Sedran’s second action is a multistate class action

 complaint filed in Middle District of North Carolina against LabCorp and AMCA on behalf of


                                                    2
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 3 of 18 PageID: 72



 victims from Alabama, Florida, Georgia, Kentucky. Louisiana, North Carolina, and South

 Carolina. See Aponte et.al. v. Laboratory Corporation of America Holdings d/b/a LABCORP et.

 al., Case No.1:19-cv-824 (M.D.N.C). As a result of the previously described data breach, each

 action alleges a common failure to protect the Plaintiffs’ and putative classes’ PII and PHI.

        As of this date, Levin Sedran has invested a significant amount of time and resources on

 behalf of the class(s) and is steadfast in its commitment to continue to do so throughout the course

 of this litigation. As a firm, Levin Sedran has extensive experience in prosecuting consumer class

 actions, and specifically those that involve data breaches and/or invasions of privacy. In this case,

 Levin Sedran has a strong working relationship with several of the other firms applying for

 leadership positions and the firm prides itself on bringing both a cooperative spirit and fresh

 perspective to this multi-district litigation. For example, as a member of the Executive Committee

 in In re: Azek Decking Sales Practice Litigation, Civil Action No.: 12-6627 (D. N.J.), Mr. Schaffer

 worked closely with James Checchi of Carella Byrne Cecchi Olstein Brody & Agnello and

 Christopher Seeger of Seeger Weiss, LLP in prosecuting a consumer class action which culminated

 in a national settlement that this Court approved in 2018.1

        If this Court selects Levin Sedran to serve on the PSC, attorney Charles E. Schaffer would

 lead the firm’s efforts and devote whatever resources are necessary to effectively represent the




 1
  In addition to working with Messrs, Checchi and Seeger, Levin Sedran has worked cooperatively
 with other firms in prosecuting class actions and other complex litigations such as Robbins Geller
 Rudman & Dowd, LLP, Kaplan Fox, DiCello Levitt & Casey, P.C., Lieff Cabraser Heimann &
 Bernstein, LLP, Robinson Calcagnie, Inc., Finkelstein Blankinship Frei-Pearson & Garber, LLP,
 Reinhardt Wendorf & Blanchfield, Chestnut Cambronne, PA, Franklin D. Azar & Associates, PC,
 Blood Hurst & O’Reardon, LLP, Scott & Scott, LLP, Levi & Korsinsky, LLP, Lite DePalma
 Greenburg, LLC, Ahdoot & Wolfson, P.C., Gibbs Law Group, LLP, Nussbaum Law Group, P.C.
 and Zimmerman Reed, LLP.
                                                  3
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 4 of 18 PageID: 73



 individuals harmed by Defendants’ conduct. Levin Sedran’s own qualifications to represent the

 class(s) are addressed in more detail below using the criteria set forth by the Rule 23(g) of the

 Federal Rules of Civil Procedure. A copy of the Levin Sedran’s resume is attached hereto as

 Exhibit “A”. Accordingly, Levin Sedran, led by Charles E. Schaffer, respectfully requests that the

 Court grant their application to serve as a member of the PSC.

    II.       RELEVANT STANDARD

    Federal Rule of Civil Procedure 23(g)(1) sets forth four main criteria for appointment of Lead

 Counsel or members to the PSC: (1) willingness and ability to commit to a time-consuming

 process; (2) ability to work professionally, civilly, and cooperatively with others; (3) professional

 experience in complex litigation; and (4) access to sufficient resources to advance the litigation in

 a timely manner. Fed. R. Civ. P 23(g)(1)(A). Rule 23(g)(1) directs courts to consider one additional

 factor not subsumed by the above criteria: (5) the work counsel has done in identifying or

 investigating potential claims in the action.

    III.      LEVIN SEDRAN AND CHARLES E. SCHAFFER MEET OR EXCEED EACH
              OF THE FOUR CRITERIA SPECIFIED IN THE COURT’S ORDER AND THE
              REQUIREMENTS OF RULE 23(g)(1)(A)


    A. Levin Sedran and Charles E. Schaffer Have Extensive Experience in This Type of
       Litigation and Meet or Exceed the Requirements of Rule 23(g)(1)(A)(ii) and (iii).

           1. Levin Sedran

           The firm’s and Charles E. Schaffer’s experience in handling class actions and other

 complex litigation meets that of any leadership contestant. Levin Sedran is one of the nation=s

 preeminent and most experienced plaintiffs’ class-action firms with extensive experience and

 expertise in consumer protection, products liability, data breach, privacy, antitrust, securities and


                                                  4
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 5 of 18 PageID: 74



 other complex class-action litigation. Through 35 years of serving its clients, the firm’s attorneys

 have gained national recognition for their experience and skill and are frequently called upon to

 lead some of the largest class actions and mass torts in the country. In fact, Levin Sedran’s stock

 and trade is the litigation of technically complex cases and MDLs. For example, Courts have

 appointed the firm lead counsel or to other leadership positions in hundreds of other cases, which

 includes more than forty MDLs. Levin Sedran is presently serving or has served in such positions

 in several of the nation’s largest and most technically complex class actions. See e.g., In re

 Chinese-Manufactured Drywall Product Liab. Litig., MDL No. 2047 (E.D. La.) (Lead Counsel);

 In re Nat’l Football League Players’ Concussion Injury Litig., MDL No. 2323 (E.D. Pa.)

 (Plaintiffs Steering Committee and Subclass Counsel for Settlement); In re Oil Spill by the Oil Rig

 “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010, MDL 2179 (E.D. La.) (Special

 Counsel to the Plaintiffs’ Fee and Cost Committee); In re Air Cargo Shipping Servs. Antitrust

 Litig., MDL No. 1775 (E.D. N.Y.) (Co-Lead Counsel); In re Wells Fargo Insurance Marketing

 Sales Practices Litigation, MDL No. 2797 (C.D. Ca.) (Plaintiffs’ Executive Committee); In re

 Apple Inc. Device Performance Litigation, MDL 2827 (N.D. Ca.) (Plaintiffs’ Executive

 Committee); and In re: Intel Corp. CPU Marketing Sales Practices and Products Liability

 Litigation, MDL 2828 (C.D. Or.) (Plaintiffs’ Executive Committee to represent the interests of

 governmental entities). From leading and prosecuting complex class actions for over three

 decades, the firm’s philosophy has always been and remains to efficiently, vigorously and

 zealously prosecute the action on behalf of their clients and the class. Levin Sedran has become an

 expert in the facts of the case, the pertinent law, as well as the science and is committed to

 assembling a team that will do the same.


                                                  5
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 6 of 18 PageID: 75



        As a result of the firm’s success in representing clients and putative class members in

 complex litigation throughout the country, Levin Sedran has been distinguished as a Tier I class-

 action firm in the ABest Law Firms@ rankings published in the U.S. News and World Report Best

 Law Firms. The same rankings also distinguished Levin Sedran by ranking the firm as a Tier I

 firm for personal injury and mass torts. In addition, Levin Sedran was also named to THE

 NATIONAL LAW JOURNAL=s insurance list of America=s Elite Trial Lawyers in 2014 and

 attorneys at the firm are listed in the LEGAL 500, LAW DRAGON 500, Martindale Hubbell=s

 Directory of Preeminent Attorneys, and ABest Lawyers In America.”

         Levin Sedran has pioneered the use of class actions and mass actions in the United States

 and its work has resulted in numerous record-breaking recoveries over the past four decades:

        !      In re: Asbestos School Litigation, No. 83-0263 (E.D. Pa.) (Levin
               Sedran Berman as member of Executive Committee and Lead Trial
               Counsel obtained a certification of a nationwide class and settlement
               on behalf of school districts);

        !      In re Three Mile Island Litigation, Civil Action No. 79-0432( M.D.
               Pa.) (Levin Sedran Berman as a member of Executive Committee
               obtained a settlement including the establishment of a medical
               monitoring fund);

        !      In re: Diet Drug Product Liability Litigation, MDL No.: 1203 (E.D.
               Pa.) (Levin Sedran Berman as Co-Lead Counsel obtained a $6.75
               billion-dollar settlement on behalf of consumers who ingested Fen
               Phen);2

        !      In re: The Exxon Valdez, No. 89-00095 (D. Alaska) (Levin Sedran
               Berman as a member of the Trial and Discovery Committee
               represented fishermen, native corporations, native villages, native
               claims and business claims in this mass tort. After a jury trial,
               Plaintiffs obtained a judgment of $5 billion in punitive damages - at

 2
   That prolix settlement has received favorable comments by academia. See Nagareda, R.,
 “Autonomy, Peace, and ‘Put” Options in the Mass Tort Class Action, “115 Harv.L.Rev. 747, 756
 (2002).
                                              6
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 7 of 18 PageID: 76



            the time the largest punitive damage verdict in U.S. history. The
            U.S. Supreme Court later reduced the award to $507.5 million);

      !     In re: Chinese-Manufactured Drywall Product Liability Litigation,
            MDL No.: 2047 (E.D. La.) (Levin Sedran Berman as Lead Counsel
            obtained inter-related settlements involving various suppliers,
            builders, installers, insurers and manufacturers of Chinese drywall
            valued in excess of $1 billion dollars);

      !     In re: The Vioxx Product Liability Litigation, MDL No.: 1657 (E.D.
            La.) (As a member of the PSC and Plaintiffs= Negotiating
            Committee, Levin Sedran was instrumental in achieving a $4.85
            billion-dollar settlement on behalf of consumers who ingested
            Vioxx);

      !     In re Air Cargo Shipping Servs. Antitrust Litig., MDL No. 1775
            (E.D. N.Y.) (As Co-Lead Counsel in the decade long air cargo
            antitrust litigation Levin Sedran obtained 28 inter-related
            settlements against air cargo service providers totaling $1.2 billion
            dollars);

      !     Galanti, et al. v. The Goodyear Tire and Rubber Co. (“Entran II”),
            Civil Action No.: 03-209 (D.N.J.) (As a member of the Executive
            Committee Levin Sedran was instrumental in negotiating and
            achieving the creation of a common fund in the amount of
            $344,000,000); and

      !     In re: National Football League Players= Concussion Injury
            Litigation, MDL No.: 2323 (E.D. Pa.) (Levin Sedran as Subclass
            Counsel working along with Lead Counsel obtained an uncapped
            settlement valued in excess of $1 billion dollars on behalf of NFL
            football players).




                                             7
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 8 of 18 PageID: 77



        The previously mentioned cases are a just a few examples of Levin Sedran having

 instrumental roles in the underlying litigations, negotiations, and structure and administration of

 MDL class and global settlements. As demonstrated by the cases summarized above, Levin Sedran

 is repeatedly recognized by courts across the country for its work product and success in handling

 technically complex class-action cases. Courts have consistently commented on the high-quality

 nature of the firm’s work:

        !       In In re Three Mile Island Litigation, Civil Action No. 79-0432
                (M.D. Pa.), Judge Rambo favorably acknowledged the quality of the
                work of Levin Sedran in her opinion. See In re Three Mile Island
                Litigation, 557 F. Supp. 96 (M.D. Pa. 1982).

        !       In the Lazy Oil Co. v. Witco Corp., et al., C.A. No. 94-110E (W.D.
                Pa.) (Plaintiffs’ Co-Lead Counsel) the district court made the
                following comments concerning the work of Levin Sedran: “[t]he
                Court notes that the class was represented by very competent
                attorneys of national repute as specialists in the area of complex
                litigation. As such, Class Counsel brought considerable resources to
                the Plaintiffs’ cause. The Court has had the opportunity to observe
                Class Counsel first-hand during the course of this litigation and finds
                that these attorneys provided excellent representation to the Class.
                The Court specifically notes that, at every phase of the litigation,
                Class Counsel demonstrated professionalism, preparedness and
                diligence in pursuing their cause.”

        !       In In re: Orthopedic Bone Screw Products Liability Litigation, MDL
                No. (1014) (E.D. Pa.) (Plaintiffs’ Lead Counsel), the Court stated:
                “the Court also finds that the standing and expertise of counsel for
                [plaintiffs] is noteworthy. First class counsel is of high caliber and
                most PLC members have extensive national experience and similar
                class-action litigation.”

        !       In In re: Consumer Bags Antitrust Litigation, Civil Action No. 77-
                1516 (E.D. Pa.) (Plaintiffs’ Lead Counsel), Judge Louis Bechtel
                stated that “Each of the firms and the individual lawyers in this case
                have extensive experience in large, complex antitrust and securities
                litigation.” Furthermore, the Court noted that the quality of the legal
                services rendered was of the highest caliber.


                                                  8
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 9 of 18 PageID: 78



        !       In In re: Diet Drugs Product Liability Litigation, MDL No. 1203
                (E.D. Pa.) (Plaintiffs’ Co-Lead Counsel), the court stated:
                “The Court recognized the ‘remarkable contribution’ from Levin
                Sedran in the creation of the largest nationwide personal injury
                settlement to date.”

        !       In In re: Summers v. Abraham Lincoln Savings and Loan
                Association, 66 F.R.D. 581, 589 (E.D. Pa.) the court stated: “There
                is no question that Plaintiff’s counsel is experienced in the conduct
                of the class action . . .”.

       The firm willingly takes cases through years of discovery and motion practice and settles

 only if the case is positioned for consumers to obtain real and meaningful benefits and relief. And,

 unlike many class action firms, Levin Sedran also takes cases to trial. In lead roles and as members

 of litigation teams, Levin Sedran did so in In re: Asbestos School Litigation, In re: Chinese-

 Manufactured Drywall Product Liability Litigation, In re: The Exxon Valdez and Entran III. If

 appointed here, Levin Sedran and Charles Schaffer will devote themselves to achieving the same

 sort of results for the classes that the foregoing examples illustrate.

        2. Charles E. Schaffer

        Leading the Levin Sedran team is firm partner, Charles E. Schaffer, who has achieved an

 AV peer-review rating from Martindale Hubbell. With over 23 years of experience, Mr. Schaffer

 is a nationally-recognized leader in complex litigation, having been appointed as Lead or Co-Lead

 counsel or as a PSC member on a regular basis by federal courts across the country.3 Currently,



 3
   Mr. Schaffer’s appointments in MDL litigation include inter alia: In re: Intel Corp. CPU
 Marketing Sales Practices and Products Liability Litigation, MDL 2828 (C.D. Or.) (Appointed to
 Plaintiffs’ Executive Committee to represent the interests of governmental entities); In re Apple
 Inc. Device Performance Litigation, MDL 2827 (N.D.Ca.) (Plaintiffs’ Executive Committee); In
 re Wells Fargo Insurance Marketing Sales Practices Litigation, MDL No. 2797 (C.D.Ca.)
 (Plaintiffs’ Executive Committee); In re: JP Morgan Modification Litigation MDL No.: 2290 (D.
 Mass.) (Plaintiffs’ Co-lead Counsel); In re: IKO Roofing Products Liability Litigation, MDL No.:

                                                    9
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 10 of 18 PageID: 79



 Mr. Schaffer is serving in leadership positions in only a handful of MDLs which allows him and

 his firm to make the commitment to this MDL and serve as a member of the PSC. The MDLs are

 as follows: In re IKO Roofing Products Liability Litigation, MDL 2104 (C.D. Ill.) (Co Lead

 Counsel);4 In re Wells Fargo Insurance Marketing Sales Practice Litigation, MDL. No. 2797

 (C.D. Cal.) (Plaintiffs’ Steering Committee);5 In re Dial Complete Marketing and Sales Practices




 2104 (C.D. Ill.) (Plaintiffs’ Co-lead Counsel); In re: HardiePlank Fiber Cement Siding Litigation,
 MDL No.: 2359 (D.Minn.) (Plaintiffs’ Executive Committee); In re Navistar Diesel Engine
 Products Liability Litigation, MDL No. 2223 (N.D. Ill.) (Plaintiffs’ Executive Committee); In re:
 Azek Decking Sales Practice Litigation, Civil Action No.: 12-6627 (D. NJ) (Plaintiffs’ Executive
 Committee); In re: Pella Corporation Architect and Designer Series Windows Marketing Sales
 Practices and Product Liability Litigation, MDL No.: 2514 (D.S.C.) (Plaintiffs’ Executive
 Committee); In re: Navistar Diesel Engine Products Liability Litigation, MDL No.: 2223 (N.D.
 Ill.) (Plaintiffs’ Steering Committee); In re: CitiMortgage, Inc. Home Affordable Modification
 Program (“HAMP”), MDL No.: 2274 (C.D. Cal.) (Plaintiffs’ Executive Committee); In re:
 Carrier IQ Consumer Privacy Litigation, MDL No.: 2330 (N.D. Cal.) (Plaintiffs’ Executive
 Committee); In re: Dial Complete Marketing and Sales Practices Litigation, MDL No.: 2263 (D.
 N.H.) (Plaintiffs’ Executive Committee); In re: Emerson Electric Co. Wet/Dry Vac Marketing and
 Sales Litigation, MDL NO.: 2382 (E.D. Miss.) (Plaintiffs’ Executive Committee); In re: Colgate-
 Palmolive Soft Soap Antibacterial Hand Soap Marketing and Sales Practice Litigation, (D. N.H.)
 (Plaintiffs’ Executive Committee) and Gold v. Lumber Liquidators, Inc., No.3:14-cv-05373-TEH
 (N.D.Cal.) (Plaintiffs’ Executive Committee). Mr. Schaffer has also served in leadership positions
 in class actions which were not consolidated in an MDL. See Exhibit A. In addition, he has served
 as member of litigation teams where Levin Sedran was appointed to leadership positions in, inter
 alia. In re Chinese-Manufactured Drywall Product Liability Litigation, MDL No. 2047 (E.D.La.);
 In re Vioxx Products Liability Litigation, MDL No. 1657 (E.D. La.); In re Orthopedic Bone Screw
 Products Liability Litigation, MDL No. 1014 (E.D. Pa.); and In re Diet Drug Litigation, MDL No.
 1203 (E.D. Pa.).
 4
   A nationwide settlement was reached and final approval of the settlement was entered in March
 2019. As such, this litigation is over except for Mr. Schaffer and his firm monitoring the claims
 process.
 5
  A nationwide settlement has just been reached In re Wells Fargo Insurance Marketing Sales
 Practice Litigation, MDL. No. 2797 (C.D. Cal.) and as such that case is winding down and will
 not take up much of Mr. Schaffer’s time.


                                                10
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 11 of 18 PageID: 80



 Litigation, MDL 2263 (D.N.H.) (Plaintiffs’ Executive Committee);6 In re Emerson Electric Co.

 Wet/Dry Vac Marketing and Sales Litigation, MDL 2382 (E.D. Mo.) (Plaintiffs’ Executive

 Committee)7; In re Intel Corp. CPU Marketing, Sales Practices and Products Liability Litigation,

 MDL 2838 (D.C. Or.) (Plaintiffs’ Executive Committee) ; In re Apple Inc. Device Performance

 Litigation, MDL 2827 (N.D. Cal.) (Plaintiffs’ Executive Committee); In Re Aqueous Film-

 Foaming Foams(AFFF) Products Liability Litigation MDL 2873 (D.S.C.) (Plaintiff’s Steering

 Committee) and In re Hill’s Pet Nutrition, Inc. Dog Food Products Liability Litigation, MDL 2887

 (D. Kan.) (Plaintiffs’ Executive Committee).

        He is widely recognized for his ability to lead very complex litigation, including for his

 expertise in dealing with discovery, experts, damage models, and national and multi-state classes.

 Mr. Schaffer and Levin Sedran regularly prosecute consumer class actions and multi-state

 consumer class actions involving technically complex issues. Mr. Schaffer himself has one of the

 best track records in the country for developing practical damages methodologies, obtaining

 prompt relief for consumers victimized by defective products, securing relief for consumers that

 are victims of data breaches and unfair or deceptive practices, as well as working cooperatively

 with others. See e.g., In re: Diet Drug Product Liability Litigation, MDL No.: 1203 (E.D. Pa.); In

 re: Chinese-Manufactured Drywall Product Liability Litigation, MDL No.: 2047 (E.D. La.); In

 re: The Vioxx Product Liability Litigation, MDL No.: 1657 (E.D. La.); In Re CertainTeed




 6
   A nationwide settlement was reached and final approval of the settlement was entered in May
 2019. As such, this litigation is over except for Mr. Schaffer and his firm monitoring the claims
 process.
 7
  A nationwide class was certified and the Defendant filed an appeal challenging the certification.
 The appeal is pending at the 8th Circuit Court of Appeals, and as such, this MDL is not active.
                                                  11
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 12 of 18 PageID: 81



 Corporation Roofing Shingles Product Liability Litigation, MDL No.: 1817 (E.D. Pa.), In re

 CertainTeed Fiber Cement Siding Litigation, MDL No: 2270 (E.D. Pa.), Pollard v. Remington

 Arms Company, Case No. 4:13-CV-00086-ODS (W.D. Mo.), In re Carrier IQ, Inc., Consumer

 Privacy Litigation, C.A., No. 12-md-1330-EMC (N.D. Cal.); Bryd v. Arron’s Inc., C.A. No. 11-

 101 (W.D. Pa.); In re Apple Inc. Device Performance Litigation, MDL 2827 (N.D. Cal.); In re

 Intel Corp. CPU Marketing, Sales Practices and Products Liability Litigation, MDL 2828 ( D.

 Or.); In re Wells Fargo Insurance Marketing Sales Practices Litigation, MDL No. 2797 (C.D.

 Cal.); see also Levin Sedran’s firm resume attached as Exhibit AA@. Through smart, efficient,

 strategy and tailored creative problem-solving, Mr. Schaffer and Levin Sedran have recovered

 billions of dollars for victims of environmental disasters, defective products, data breaches and

 unfair or deceptive practices. See Levin Sedran’s Firm Resume.8 Mr. Schaffer and Levin Sedran

 have zealously prosecuted actions that have led to outstanding global and class settlements while

 minimizing costs and maximizing value for plaintiffs.

        Of particular relevance to this litigation, Mr. Schaffer and Levin Sedran have extensive

 experience in data breach and privacy cases, including serving as a member of the Executive




 8
   For example, Mr. Schaffer was instrumental in bringing about settlements in inter alia, In re
 Wells Fargo Insurance Marketing Sales Practice Litigation, MDL No. 2797 which is a national
 settlement in the amount of $423,500,000; In Re CertainTeed Corporation Roofing Shingles
 Product Liability Litigation, MDL No.: 1817 (E.D. Pa.) which was approved by the court in 2010
 and valued at $815,000,000, In re CertainTeed Fiber Cement Siding Litigation, MDL No: 2270
 (E.D. Pa.) which was a common fund settlement of $103.9 million dollars , Pollard v. Remington
 Arms Company, Case No. 4:13-CV-00086-ODS (W.D. Mo.) which was approved by the court in
 2016 and valued at $97,000, 000, and as lead counsel in In re: JP Morgan Modification Litigation,
 MDL No. 2290 (D. Mass.) (where defendant failed to offer required mortgage modifications)
 which was national settlement approved by the court and valued at $506 million. See also Levin
 Sedran’s Firm Resume attached hereto as Exhibit “A”.

                                                12
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 13 of 18 PageID: 82



 Committee in In re Target Corporation Customer Data Security Breach Litigation, MDL 2522

 (D. Minn.) (settlement value $39 million settlement for plaintiff financial institutions). In this case,

 Mr. Schaffer and Levin Sedran were instrumental in working with experts and in discovery,

 including establishing the proper standard of care and calculation of damages for all victims

 (consumer and financial institutions). Mr. Schaffer and members of the firm also have served in

 leadership positions in other data breach cases including serving as Co- Lead Counsel in Green v.

 Accolade, Inc., 2:18-cv-00274 (E.D. Pa.) (where an employer data breach resulted in compromised

 employee PII); Kuss v. American Home Patient, Inc. et. al., 8:18 -cv-0248 (M.D. Fla.) (where

 laptops were stolen and patient’s medical information was compromised); Abdelmessih v. Five

 Below, Inc., 2:19-cv-01487 (E.D. Pa.) (where retailer compromised customers’ PII) and on the

 Executive Committee in In re Hudson’s Bay Company Data Security Incident Consumer

 Litigation, Civil Action No. 18-cv-8472 (S.D.N.Y.) (where retailer compromised customers’

 electronically-stored PII). In addition, in In re Marriot International Customer Data Security

 Breach Litigation, MDL No. 2879 (D. Mass.). Mr. Schaffer has served as member of plaintiffs’

 screening or vetting committee and assisted leadership in vetting plaintiffs for inclusion in the

 consolidated amended complaint.

        In addition, Mr. Schaffer and his firm also have experience in privacy cases, including

 serving as Co-lead counsel in Bryd v. Aaron’s Inc., No. 11-101 (W.D. Pa.) and Peterson v. Aaron’s

 Inc., No. 1-14-cv-1919 (N.D. Ga.)(where defendant placed spyware on rental computers) and on

 the Executive Committee in In re Carrier IQ, Inc., Consumer Privacy Litigation, No. 12-md-1330

 (N.D. Cal.) (where defendant placed software on mobile devices). The Carrier IQ litigation

 involved Carrier IQ software placed on mobile devices that surreptitiously captured private


                                                   13
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 14 of 18 PageID: 83



 information, including URIs, search terms, user names, passwords and geo-locations resulting in

 an invasion of privacy. During the litigation, Mr. Schaffer worked as part of the discovery and

 expert committees. After securing through discovery motions practice computerized records

 referred to by counsel for Google Inc. as “radioactive,” Mr. Schaffer was instrumental in

 demonstrating that the software at issue was intercepting consumers’ private SMS text messages.

 This led to a national class action settlement which provided monetary benefits to the class as well

 as changes to the way that the software is coded. The Aaron’s litigation involves spyware

 surreptitiously placed on rental computers by the rental company resulting in an invasion of the

 consumer’s privacy.

        Mr. Schaffer and Levin Sedran’s success in complex litigation also includes certification

 of national and statewide litigation classes spanning decades. See e.g., In re: Asbestos School

 Litigation, No. 83-0263 (E.D. Pa.) (certification of a nationwide class on behalf of public schools),

 Raymond F. Wehner, et al. v. Syntex Corporation and Syntex (U.S.A.) Inc., No. C-85-20383(SW)

 (N.D. Cal.) (first Superfund Class Action ever certified); Weiss v. York Hospital, No. 80-0134,

 Opinion and Order of May 28, 1981 at 4 (M.D. Pa. Mar. 1981) (certification of an antitrust action

 brought on behalf of Pennsylvanian Osteopathic physicians); and In re: Diet Drug Product

 Liability Litigation, MDL No.: 1203 (E.D. Pa.) (certification of a national medical monitoring

 class). More recently Mr. Schaffer and Levin Sedran obtained certification of cases in, inter alia,

 Helmer, et al. v. The Goodyear Tire and Rubber Co. (“Entran III”), Civil Action No.: 12-00685

 (D. Colo.) (certification of a liability only class on behalf of purchasers of radiant floor heating

 and then tried the issue of liability to a jury); In re: Dial Complete Marketing and Sales Practices

 Litigation, MDL No.: 2263 (D.N.H.) (certification of multi state class action on behalf of


                                                  14
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 15 of 18 PageID: 84



 purchasers of Dial Complete Anti-Bacterial Soap); In re: Emerson Electric Co. Wet/Dry Vac

 Marketing and Sales Litigation, MDL No.: 2382 (E.D. MS..) (certification of a national class

 action on behalf of purchasers of wet/dry vacs) and Gold v. Lumber Liquidators, Inc., No.3:14-cv-

 05373-TEH (N.D. Cal.) (certification of a multi-state class action including California on behalf

 of purchasers of bamboo flooring).

        Along with his class action and mass tort experience, Mr. Schaffer has an LLM in Trial

 Advocacy and has extensive experience prosecuting complex individual actions on behalf of

 injured individuals in products liability, medical negligence and drug and medical device actions.

 He has served as Lead Counsel in these matters and successfully tried cases to jury verdicts.

 Undoubtedly, Lead Counsel and fellow members of the PSC will benefit from his insight and

 experience in prosecuting and trying those actions to jury verdicts.

    B. Levin Sedran and Charles E. Schaffer are Willing and Able to Commit to a Time-
       Consuming Project and Meet or Exceed the Requirements of Rule 23(g)(1)(iv).

        As illustrated by its track record, Levin Sedran has repeatedly demonstrated its ability to

 commit to prosecuting cases through trial, and even post-trial appeals when necessary. See, e.g.,

 Exxon Valdez Oil Spill Litig., No.: 889 0095 (D. Alaska); Helman, et al. v. The Goodyear Tire and

 Rubber Co. (“Entran III”), No. 12-00685 (D. Colo.), Chinese-Manufactured Drywall Product

 Liability Litig., MDL No.: 2047 (E.D. La.); Diet Drug Product Liability Litig., MDL No.: 1203

 (E.D. Pa.); Vioxx Product Liability Litig., MDL No.: 1657 (E.D. La.); and Asbestos School Litig.,

 No.: 83-0268 (E.D. Pa.)

        Levin Sedran has committed a partner, Charles E. Schaffer and other members of the firm

 plus a dedicated team of associates and staff, to assure that Plaintiffs efficiently prosecute this



                                                 15
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 16 of 18 PageID: 85



 litigation to a successful conclusion. If additional resources are necessary, Levin Sedran will

 supply them.

    C. Levin Sedran and Charles E. Schaffer Work Cooperatively with Others.

        Levin Sedran and Charles E. Schaffer have excellent working relationships with the other

 firms nominated here for Lead Counsel and PSC positions (as well as many of the firms that have

 submitted applications for leadership). Levin Sedran attorneys pride themselves on forming

 productive and collegial relationships with their co-counsel and believe that such cooperative

 working relationships are necessary for effective representation.

    D. Levin Sedran is Willing to Commit to the Necessary Resources to this Matter and
       Meets or Exceeds the Requirements of Rule 23(g)(1)(iv).

        Levin Sedran possesses both the financial and human resources necessary to successfully

 prosecute large-complex cases to trial. The firm is comprised of attorneys who are well versed in

 all stages of litigation against large, heavily funded defense firms. Having practiced exclusively in

 complex and class-action litigation since its inception over three decades ago, Levin Sedran

 recognizes the commitment of financial resources this litigation will entail. We do not use third-

 party financing and routinely advance substantial sums on behalf of our clients in complex cases,

 recovery of which is contingent upon the successful prosecution of the case and are prepared to do

 so here. Charles Schaffer who will be leading the Levin Sedran team also recognizes the time

 commitment necessary from him to serve as a member of the PSC. As stated supra. he is serving

 in leadership positions in only three active MDLs and is prepared to make the necessary

 commitment of his time and energy to as a PSC member.




                                                  16
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 17 of 18 PageID: 86



    E. Levin Sedran Has Devoted Significant Time and Resources to Identifying,
       Investigating and Prosecuting the Claims to Date on Behalf of the Classes.

    Levin Sedran diligently investigated the facts and law underlying the claims in this case as it

 pertains to patients whose PII and PHI was not protected and exposed by the Defendants. Levin

 Sedran continued to represent the interests of these classes since the filing of the respective

 complaints. Since the filing of the Bowers and Aponte complaints against Quest Diagnostics and

 against LabCorp that seek certification of a nationwide class of affected patients, Levin Sedran has

 continued to gather facts by way of extensively researching and analyzing the public record,

 reviewing the law in light of the growing factual record, developing liability and damage theories,

 and communicating with other plaintiffs’ counsel as appropriate. In addition, Levin Sedran has

 engaged and consulted with well-qualified expert consultants on behalf of the Plaintiffs and the

 proposed classes they seek to represent. Lastly, since the filing of the complaints, Levin Sedran

 has been contacted by many other affected patients and has retained such patients as clients to

 serve as class representatives for the state subclasses.

    IV.      CONCLUSION

          Levin Sedran=s and Mr. Schaffer’s record of successfully prosecuting consumer class

 actions, coupled with their proven ability to work as part of an MDL leadership team, makes Mr.

 Schaffer and the firm well suited to serve the Plaintiffs in this litigation as a member of the PSC.

 Based on the foregoing, Charles E. Schaffer of Levin Sedran respectfully requests appointment to

 the PSC.

 Dated: September 13, 2019                              By: /s/Charles E. Schaffer
                                                        Charles E. Schaffer - (PA Bar No. 76259)
                                                        LEVIN SEDRAN & BERMAN, LLP
                                                        510 Walnut Street - Suite 500
                                                        Philadelphia, PA 19106

                                                   17
Case 2:19-md-02904-MCA-MAH Document 35 Filed 09/13/19 Page 18 of 18 PageID: 87



                                           Tel: (215) 592-1500
                                           Fax: (215) 592-4663
                                           cschaffer@lfsblaw.com

                                           Attorney for Plaintiffs,
                                           Mary Bowers and Scarlette Jones
                                           (NJD Case No. 19-16523) and

                                           Joann Aponte, Pamela Driskell, Leo
                                           Gallagher-Kowit, Jeffrey Grushka, Kimmie
                                           Martin, Kim Parrott, Gary Schwall, Catlin
                                           Stanford, Kerry Steed, Todd Stone and
                                           Megan Storey
                                           (NCMD Case No. 19-00824)




                                      18
